MEMORANDUM **
California state prisoner Robert Allen Aeman appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition challenging his conviction for possession of heroin. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Aeman contends that his Sixth Amendment rights to counsel and to an impartial jury were violated when the trial court denied counsel’s motion to disclose juror information and for a continuance on his motion for a new trial based on alleged juror misconduct. The district court did not err in determining that the state court decision was not contrary to or an unreasonable application of clearly established federal law because Aeman has not shown that the trial court abused its discretion by denying the motion. See United States v. Berry, 627 F.2d 193, 197 (9th Cir.1980).
Aeman has not raised any arguments relating to the Eighth Amendment claim certified by the district court. Accordingly, this claim is deemed waived. See Mendoza v. Block, 27 F.3d 1357, 1363 (9th Cir.1994).
To the extent Aeman raises an uncertified Fourth Amendment claim, we construe his contention as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam). Aeman’s request to stay proceedings pending the outcome of Samson v. California, — U.S. -, 126 S.Ct. 34, 162 L.Ed.2d 933 (2005), is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.